Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 14-21, drawn to a method of predicting a response to an eye disease treatment in a subject in need thereof, comprising assessing the level of at least biomarkers comprising PROL1(Proline-rich protein 1) and MYL6 (Myosin light polypeptide 6) in a sample obtained from said subject, comparing the assessed level of said biomarkers to a control, and predicting said subject's response to said treatment on the basis of the comparison, wherein decreased level of PROL1 and increased level of MYL6 is indicative that said subject will benefit from said treatment.
Group II, claim(s) 22-23, drawn to use of a biomarker combination comprising PROL1 and MYL6 and optionally one further biomarker TF for determining a subject's response to an eye disease treatment.
Group III, claim(s) 24-25, drawn to a kit for use in the method according to claim 14, comprising reagents for -4-AAPOLA et al. specifically assessing the level of PROL1 and MYL6 and optionally one further biomarker TF.
	
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A specific one or more further biomarkers: e.g. TF (Serotransferrin), CST4 (Cystatin-S), HSPA8 (Heat shock cognate 71kDa protein), CST1 (Cystatin-SN), YWHAZ (14-3-3 protein zeta/delta), RNH1 (Ribonuclease inhibitor), UCHL3 (Ubiquitin carboxyl-terminal hydrolase isozyme L3), CST2 (Cystatin-SA), S100A6 (Protein S100-A6), B2M (Beta-2-microglobulin), GSR (Glutathione reductase, mitochondrial), S 100A8 (Protein S100-A8), HSPA5 (78 kDa glucose-regulated protein), YWHAE (14-3-3 protein epsilon), CNDP2 (Cytosolic non-specific dipeptidase), CSTA (Cystatin-A), CSTB (Cystatin-B), CST5 (Cystatin-D), or CST3 (Cystatin-C), or a specific combination of the genes listed in claim 15. 
A specific disease: e.g. glaucoma, ocular hypertension, ocular surface disease, ocular infection, iritis, or uveitis.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  14, 22, and 24.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups listed above are drawn to a products (Group III) and two processes (Group I-II). These groups lack unity of invention because even though the inventions of the groups require the technical feature of use of a biomarker combination comprising PROL1 and/or MYL6 for predicting/determining a subject's response to an eye disease treatment.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jylhä (Jylhä et al., Investigative Ophthalmology & Visual Science June 2017, Vol.58, 2115, Publication Date: June-2017, cited in IDS) and Nättinen (Master’s Degree Programme in Bioinformatics, Publication Date: 2015-08-28).
Jylhä teaches that glaucoma patients commonly experience adverse events due to long-term use of benzalkonium chloride (BAK) preserved glaucoma medication. It was hypothesized that the tear proteome would reflect the mechanisms involved in ocular surface adverse reactions such as inflammation. In order to study this concept, the tear proteome was analyzed in patients before and over one-year period after switching from a preserved to an unpreserved prostaglandin drug. See Purpose. Jylhä teaches that study consisted of 28 patients and 5 visits: screening/baseline visit and visits at 1.5, 3, 6 and 12 months after the medication switch from preserved latanoprost to preservative-free tafluprost. Clinical evaluation and tear collection using Schirmer’s strips were performed during each visit. Relative quantification of tear proteins was done by NanoLC-TripleMSTOF using SWATH. Statistical and MS data analysis were performed with extensive software by Sciex, R software and Ingenuity pathway analysis (IPA). See Methods. Jylhä teaches that one of the clusters consisted of beneficial (lacrimal gland secreted proteins) ocular surface biomarkers, e.g. LYZ, PROL1 and various cystatins. Another two clusters included well-known inflammation related proteins such as ALB, TF and S100A8 and C3, ENO1 and S100A9. See Results. Jylhä teaches that proteomic analysis stratified patients into three different groups. Two of them showed improvement of tear protein profile while one group showed increase in inflammatory related proteins. In the future, selected protein profiles could be used for the prediction of best therapeutic options for glaucoma patient. See Conclusions.
Jylhä teaches as set forth above. Jylhä does not teach MYL6 as a biomarker in combination with PROL1 for an eye disease treatment. Nättinen teaches effects of preserved and preservative-free glaucoma drugs on proteomic expression levels in corneal and conjunctival epithelial cells in vitro. See Title and the whole document. Nättinen teaches benzalkonium chloride (BAC, note: it is the same as BAK of Jylhä), is the most commonly used preservative in eye drops. Proteomic data may help to discover some potential biomarkers relating to BAC-induced effects, which could be beneficial in further studies. See Abstract. Nättinen teaches that the aim of the study was to examine the proteomic profiles of epithelial cell lines, which were exposed to either BAC-containing or preservative-free treatments and to identify individual proteins which play a role in the cellular reactions caused by preserved glaucoma medication in the cell lines. More specifically, corneal and conjunctival epithelial cells were exposed to preserved latanoprost, unpreserved tafluprost and preservative BAC. See page 9, para. 3. Nättinen teaches various methods of measuring protein levels in samples and statistic analysis. See pages 17-25. Nättinen teaches that tear samples from patients can be used. See page 28, para. 2. Nättinen teaches that MYL6, MYH9 and MYL12A are all highly statistically significant. See page 40, para. 3; and Figure 5.2.2.1, Table 5.2.2.2. Myosin-related proteins were over-expressed in the BAC-treated samples. MYL6 (0.74±0.1, p-value < 0.001), had much higher expression levels for the BAC- and latanoprost-treated samples in all cases in comparison to the preservative-free treatments. See page 45, para. 1. MYL6 is one of the proteins deemed significant based on both their biological and statistical effect size. See Fig, 5.2.4.2. Nättinen teaches that the results of the study may be used as potential biomarkers for the adverse effects of BAC. See page 53, para. 2. Nättinen teaches that myosin-related proteins are important for BAC-induced inflammation. And the over-expression of the three myosins, or myosin light chains suggests increased mobility of the cells and it could be expected that the adhesion is also increased. Therefore, that inhibition of MLC could reduce the inflammation in eyes, or at least reduce some of the adverse effects. 
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use PROL1 as a biomarker for an eye disease treatment, e.g.  latanoprost treatment, as taught by Jylhä, and to add MYL6 as additional biomarker for the eye disease treatment, as taught by Nättinen, because MYL6 is one of the proteins deemed significant based on both their biological and statistical effect size in latanoprost treatment, and the over-expression of the three myosins, or myosin light chains suggests increased mobility of the cells and it could be expected that the adhesion is also increased. Therefore, that inhibition of MLC could reduce the inflammation in eyes, or at least reduce some of the adverse effects. The motivation is to find the patient population more likely to benefit from the treatment.
Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642